Title: Bernard Peyton to Thomas Jefferson, 23 March 1818
From: Peyton, Bernard
To: Jefferson, Thomas


                    
                        Dear sir
                        Richd
23d March 1818
                    
                    I was favor’d this morning with your esteemd letter of the 20th: current & observe contents—   Mr Johnston come down himself last friday & took your Wine from Mr Gibsons on Saturday on board his Boat, I fear tho’ from the great rise in the River that it will be a considerable time before it reaches you.   I will attend to your instructions for the future on the subject of forwarding articles by his Boat.
                    I have made every enquiry in this City for Cotton Seed and can hear of none, I will tho’ the first leisure moment make further search & if successful will forward you the quantity wished by the first Boat.
                    Much to my astonishment I have to say that your Box of Books from Philadelphia has never yet reached me, I cannot conceive what accident has befallen them.
                    
                        With great respect sir Your Obd: Servt:
                        Bernard Peyton
                    
                